Name: Commission Regulation (EEC) No 741/86 of 11 March 1986 on the supply of durum wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 13 . 3 . 86 Official Journal of the European Communities No L 70/27 COMMISSION REGULATION (EEC) No 741/86 of 11 March 1986 on the supply of durum wheat to the World Food Programme (WFP) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 29 July 1983 on the supply of food aid to the WFP, the Commission allocated to the latter organization 6 250 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 March 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12. 1985, p. 19 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p. 1 No L 70/28 Official Journal of the European Communities 13 . 3 . 86 ANEX I 1 . Programme : 1983 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5. Total quantity : 6 250 tonnes 6 . Number of lots : one (in two parts : part A : 5 000 tonnes, part B : 1 250 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (tÃ ©lex OFIBLE 200490). 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7 . 1977, p. 15), as last amended by Regulation (EEC) No 1912/82 (OJ No L 208 , 16 . 7. 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 1 . 14. 7. 1 977, p. 1 8 ) are excluded 10 . Packaging :  in new jute sacks of a minimum weight of 600 grams,  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : part A : 5 000 tonnes : TUNISIE 2493 PI part B : 1 250 tonnes : 'TUNISIE 2518 ' followed by : 'FROMENT / TUNIS / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period of shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 March 1986 16. Shipment period : 10 to 30 April 1986 17 . Security : 10 ECU per tonne Notes 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 13 . 3 . 86 Official Journal of the European Communities No L 70/29 BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANEXO II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 6 250 CoopÃ ©rative agricole Lauragaise « Loudes » F- 1 1400 Castelnaudary Silo de Loudes F-11400 Castelnaudary